t c memo united_states tax_court ramiro and maria martinez petitioners v commissioner of internal revenue respondent docket no filed date ramiro and maria martinez pro sese irene carroll for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioners received unreported income for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in los angeles california when their petition in this case was filed petitioners have limited facility in english and their testimony was given through an interpreter a petitioners’ tax_return petitioners timely filed a joint federal_income_tax return for petitioners reported dollar_figure of business income on the return and listed their respective occupations as self-employed each petitioner also filed a separate schedule c-ez net profit from business sole_proprietorship with the return petitioner ramiro martinez mr martinez reported on his schedule c-ez that his principal business or profession was construction and that he received gross_receipts and a net profit of dollar_figure petitioner maria martinez mrs martinez reported on her schedule c-ez that 2respondent increased petitioners’ income by the amount of unreported income he alleges they received and as a result he also adjusted petitioners’ self-employment_tax self-employment_tax deduction and earned_income_credit the parties agree that the resulting adjustments are computational and they do not dispute that the adjustments turn on our resolution of the unreported income issue her principal business or profession was housekeeping and that she received gross_receipts and a net profit of dollar_figure b the notice_of_deficiency on date respondent issued a notice_of_deficiency in which he adjusted petitioners’ business income from dollar_figure to dollar_figure respondent adjusted petitioners’ business income based on forms submitted to the internal_revenue_service by third-party payers the forms provided as follows payer of income payee of income amount_paid life bank ramiro martinez dollar_figure dr yury geylikman ramiro martinez big_number alpa construction inc ramiro martinez big_number svetella design inc ramiro martinez big_number fresh paint art advisor inc maria martinez big_number county of los angeles auditor controller maria martinez big_number total amount reported big_number as a result of his adjustment to petitioners’ business income respondent also adjusted petitioners’ self-employment_tax self- employment_tax deduction and earned_income_credit petitioners acknowledge that they received the amounts reported on the forms c mr martinez’s self-employment_income mr martinez was paid for his construction work in installments by check mr martinez testified that he would cash the checks he received and divide the proceeds with other workers who were unable to cash checks mr martinez testified that his payment to each person depended on the type of work the individual did and the length of time that the individual worked mr martinez kept no records however of how much time the other workers worked or of his transferring income to any third parties mr martinez also kept no records of how much income he earned or retained for himself life bank mr martinez testified he split the dollar_figure he received from life bank with two other workers gustav ortiz mr ortiz and a man mr martinez could only identify as another guy who is not here he went to mexico mr martinez did not know how much of the dollar_figure was for his own work or how much he kept mr ortiz who has a social_security_number testified that he worked only for mr martinez and that mr martinez gave him approximately dollar_figure cash for the job but mr ortiz did not report the money on a tax_return or deposit the money in a bank dr yury geylikman mr martinez testified he split the dollar_figure he received from dr yury geylikman geylikman with at least two or three other 3the record does not make clear the relationship between mr martinez and the other workers mr martinez gave conflicting testimony as to whether the other workers worked for him or merely with him workers but he could identify only one worker mr luis garcia mr martinez estimated that he kept dollar_figure of the dollar_figure alpa construction and svetella design inc mr martinez testified he split both the dollar_figure he received from alpa construction alpa and the dollar_figure he received from svetella design inc svetella with three or four workers whom he could not identify petitioner did not know how much of the alpa income he kept but he estimated that he kept dollar_figure of the svetella income tax_return preparation petitioners’ joint_return was prepared by gonzales services mr martinez informed gonzales services that he divided the income he received with other workers the amount of income mr martinez reported on his schedule c-ez was based on his own estimates of how much he had earned from his business and how much he had paid to others mr martinez’s estimates were not based on any records d mrs martinez’s self-employment_income in fresh paint art advisor inc paid mrs martinez dollar_figure and that was the only income reported on her schedule c- ez also during los angeles county county paid mrs martinez dollar_figure for providing care to her grandchildren mrs martinez used the money from the county for her grandchildren but she kept no records of her expenditures e the present litigation on date petitioners timely filed a petition with this court seeking review of the notice_of_deficiency and alleging that they had expense documentation that would reduce the amount of the deficiency on date respondent’s answer was filed the trial in this case was set for the court’s date los angeles california trial session and both parties appeared and were heard opinion sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived respondent has determined that petitioners received unreported income from life bank alpa geylikman svetella and the los angeles county auditor controller the commissioner’s deficiency determination is normally entitled to a presumption of correctness 774_f2d_932 9th cir and the burden of proving the determination incorrect generally rests with the taxpayer rule a however when a case involves unreported income and that case is appealable to the court_of_appeals for the ninth circuit barring a stipulation to the contrary the commissioner’s determination of unreported income is entitled to the presumption of correctness only if the determination is supported by some evidence linking the taxpayer to an income-producing activity 116_f3d_1309 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous rapp v commissioner supra pincite 745_f2d_541 9th cir affg tcmemo_1982_371 see also 428_us_433 this case is appealable barring a stipulation to the contrary to the court_of_appeals for the ninth circuit consequently we are bound to apply the law of the circuit as summarized above 54_tc_742 affd 445_f2d_985 10th cir the evidence on which respondent relies to satisfy his initial burden of production regarding his determination that petitioners received unreported income is drawn from forms that respondent received from third-party payers because petitioners have stipulated that they received the income reported on the forms respondent has met his burden of production see 117_f3d_785 5th cir when the taxpayer does not dispute the receipt of unreported income the commissioner has no duty to investigate a third-party payment report petitioners therefore have the burden of showing that respondent’s determination is erroneous petitioners contend that although they received the funds reported on the forms some or all of these funds were given to them to pay to third parties and therefore they do not believe the amounts are their income we reject petitioners’ contention it is well established that a taxpayer need not treat as income payments that he did not receive under a claim of right that were not his to keep and that he was required to transmit to someone else as a mere conduit 56_tc_530 affd 492_f2d_286 7th cir see also 119_tc_135 vetrano v commissioner tcmemo_2000_128 however if a taxpayer does receive a payment under a claim of right and without restriction or limitation as to the disposition of the payment then the taxpayer has received taxable_income even if it still may be claimed that he is not entitled to retain the payment and even though he may be liable to restore its equivalent see n am oil consol v burnet 286_us_417 vetrano v commissioner supra the record does not reflect that 4in this case petitioners do not contend that sec_7491 which shifts the burden_of_proof to the commissioner if its requirements are met applies and petitioners have not produced evidence to show they meet the requirements of sec_7491 the burden_of_proof therefore remains on petitioners petitioners received the unreported income as mere conduits without a claim of right a mr martinez mr martinez testified that he split the money he received from the third-party payers with other workers because the workers had no formal id or any papers to cash their money and so i took the check myself and i cashed it for them mr martinez provided inconsistent testimony however as to whether the workers worked for him or with him the number of workers he paid and the amounts he paid them and the amounts he kept for himself mr martinez also presented no documentation supporting his alleged division of the money he received or the amount he reported on his schedule c-ez and he provided no documentary_evidence that he was obligated to divide the money with other workers one of the men who worked with mr martinez during gustav ortiz mr ortiz testified that mr martinez gave him about a thousand for the life job although mr ortiz did not report the income on a federal_income_tax return and did not have any documentation to support his testimony we shall accept his testimony made under oath and we shall allow mr martinez a deduction of dollar_figure for wages paid to mr ortiz because of mr martinez’s vague and inconsistent testimony and the lack of credible_evidence in the record we conclude that petitioners failed to carry their burden_of_proof that mr martinez received the amounts reported on the forms by life bank geylikman alpa and svetella under a claim of right and that mr martinez must include those amounts in his income see liddy v commissioner tcmemo_1985_107 taxpayer did not meet his burden_of_proof where he inadequately explained what he did with the funds he received affd 808_f2d_312 4th cir however we shall allow mr martinez a deduction of dollar_figure for the amount that mr ortiz testified under oath he received from mr martinez b mrs martinez mrs martinez testified that she spent the dollar_figure she received from the county on her grandchildren because she believed the money belonged to them and that the county only paid it to her because she was taking care of the kids mrs martinez failed to provide any credible_evidence however to support her claim that the money belonged to her grandchildren for example mrs martinez presented no evidence that her use of the county funds was restricted that she spent the money on her grandchildren other than by choice or that the funds were excludable from her income by operation of law consequently 5for example sec_131 provides that gross_income shall not include amounts received by a foster care provider as qualified_foster_care_payments see 99_tc_633 petitioners do not contend that mrs martinez continued we conclude that petitioners have failed to carry their burden of proving that the county payments of dollar_figure were not income to mrs martinez c conclusion we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above conclude that those arguments are without merit to reflect the foregoing decision will be entered under rule continued was a foster care provider or that the payments in question were qualified_foster_care_payments the record establishes only that mrs martinez received the payments for taking care of her grandchildren
